Citation Nr: 0027374	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for residuals of injury 
to the right arm.

2.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a nervous disorder.

4.  Entitlement to service connection for a hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in November 1998 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection for 
all issues on appeal.


FINDINGS OF FACT

1.  The pre- existing right elbow disorder did not undergo 
increase in severity in service; there is no medical evidence 
linking any other right arm disability to service.

2.  There is no competent medical evidence linking 
hypertension to service.

3.  There is no competent medical evidence linking depression 
to service.

4.  There is no competent medical evidence of hearing loss 
disability.

5.  There is no competent medical evidence of tinnitus.

6.  There is no competent medical evidence of a back 
disorder.



CONCLUSIONS OF LAW

The veteran has not submitted well-grounded claims for 
entitlement to service connection for residuals of injury to 
the right arm, hypertension, depression, bilateral hearing 
loss, tinnitus, or residuals of a back injury.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose that on the entrance 
examination, residuals of fracture, angulation of the right 
elbow, was noted.  It was not considered disabling.  The 
service medical records disclose no complaints or 
manifestations of any pertinent disability.  On the report of 
medical history at the time of the separation examination, 
the veteran noted the fracture of the right elbow but denied 
all other pertinent symptoms.  His blood pressure was 130/70.  
No disability involving the back, right elbow, or ears was 
noted.   A psychiatric disorder was not noted.  Audiometric 
testing disclosed pure tone thresholds for the left ear on 
the retirement examination were -10, -5, -10, and 10 at 500, 
1000, 2000, and 4000 hertz.  For the right ear, pure tone 
thresholds were -10, -10, -10, and 0 at 500, 1000, 2000, and 
4000 hertz.

VA outpatient records in August 1998 disclose that the 
veteran was seen with a history of depression.  It was 
reported that when he was seen in July, increased blood 
pressure was noted.  The diagnostic impression was 
hypertension.  He was seen later in August 1998 with the 
complaint of left arm pain.  The clinical assessments were 
hypertension and arm pain.  In September 1998, he complained 
of right hand/arm pain.  His blood pressure was 160/100.  
Clinical assessments included right upper arm pain with 
history of dislocation of the right elbow; hypertension; 
depression.  

There is no postservice clinical evidence of any back 
disorder, hearing loss, or tinnitus.  

Legal Analysis.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  In addition, there is a 
presumption of service incurrence for certain chronic 
diseases, including hypertension and sensorineural hearing 
loss, if those diseases become manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

Right elbow disorder.

The medical evidence shows that a right elbow disorder was 
noted on enlistment, Accordingly, it must be decided whether 
the pre- existing right elbow disorder was aggravated during 
active service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306 (1999).

Pursuant to 3.306(a), a pre- existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (1999). 

With respect to what evidence is needed to constitute a well 
grounded claim for service connection based on aggravation, 
the Court has stated that "the question whether there has 
been an increase in disability during service must be 
answered in the affirmative before the presumption of 
aggravation attaches."   Verdon v. Brown, 8 Vet. App. 529, 
535 (1996).

Apart from the enlistment examination, service medical 
records disclose no evidence of any right elbow problems, and 
a right elbow disorder, although mentioned in the report of 
medical history, was not noted on the separation examination.  
There is no evidence of any right upper extremity problems 
after service until 1998, when the veteran reported right arm 
pain.  There is no medical evidence that the pre- existing 
right elbow disorder underwent increase in severity in 
service.  Further, there is no medical evidence linking any 
other right arm disorder to service.  Accordingly, this claim 
is not well grounded and must be denied. 

Hypertension and depression.

There is no evidence of hypertension or a psychiatric 
disorder until many years after service.  Therefore, because 
there is no competent evidence of hypertension or a 
psychiatric disorder in service, and no medical evidence 
linking either of these disorders to service, these claims 
are not well grounded.

Back, hearing loss, tinnitus.

Concerning claims for service connection for hearing loss or 
impairment, the VA has specifically defined what is meant by 
a "disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998) ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude an award of service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for a hearing loss 
which first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
veteran who seeks to establish service connection for a 
current hearing disability must show, as is required for a 
claim for service connection for any disability, that his 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. 
§§ 3.303, 3.304 (1998); Hensley, 5 Vet. App. at 159-60.

With regard to the claimed hearing loss, audiometric findings 
on the separation examination did not show hearing loss 
disability and there is not medical evidence of the current 
existence of hearing loss disability.  In addition, there is 
no competent evidence of the existence of tinnitus during or 
after service.  Furthermore, there was no evidence of a back 
disorder in service or competent medical evidence of a back 
disorder after service.  Therefore, these claims are not well 
grounded and are denied.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
veteran has not put the VA on notice of the existence of any 
additional evidence pertaining to the claims for service 
connection which would have made these claims plausible.

	(CONTINUED ON NEXT PAGE)


ORDER

The claims for service connection for service connection for 
residuals of injury to the right arm, hypertension, 
depression, bilateral hearing loss, tinnitus, or residuals of 
a back injury residuals of a back injury are not well 
grounded and are denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

